The court, in their charge, told the jury that Stewart, being an issuing commissary, had no right to make the purchase on behalf of the public, yet such might have been the understanding, and it being a question altogether of intention, it was for the jury to decide between the parties. Macheath v. Haldimand, 1 T. R. 182, opinion of Justice Buller.
[28] The court further said, that if the letter contained an assumption by Stewart, in his private capacity, he was per*32sonally responsible; if it was meant as a mere offer to assist Johnson in effecting a sale to the public, he was not liable— that the general rule of law was, that words were to be taken most strongly against the party using them.
The jury disallowed the set-off, and found a verdict for the amount of the bond.
Note. — See 1 Comyn on Contracts 272, for the different cases that have occurred in the English courts upon this point.